Citation Nr: 0632220	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  00-02 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to service connection for a testicular 
disorder.

2.  Entitlement to service connection for chest pains.

3.  Entitlement to service connection for psychiatric 
condition to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had served on active duty from February 1962 to 
July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, denied service 
connection for pain in the testes, for chest pains, and major 
depression.

The Board has recharacterized the veteran's claims to more 
accurately reflect the conditions for which he is seeking 
compensation.

The veteran testified at a travel Board hearing in November 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the proceeding has been associated with the veteran's 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

First, the veteran's service connection claims for a 
psychiatric condition to include PTSD must be remanded for 
proper regulatory notice.  The Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  In the present appeal, the veteran was not 
provided with appropriate notice of what type of information 
and evidence was needed to substantiate his claim for 
entitlement to service connection for PTSD.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (In order 
to comply with the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  The duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the SOC, or the SSOC from which 
the claimant might have been able to infer what evidence was 
lacking.).  Rather, the letters sent to him in August 2001 
and October 2003 addressed general service connection claims 
and not the specific requirements relevant to PTSD claims.  
As such, it will be necessary to remand this matter to 
provide the veteran proper VCAA notice.  

In addition, the veteran testified at a November 2005 travel 
Board hearing that a sergeant named Chaga (phonetic sp.) 
repeatedly propositioned him for sex while he was stationed 
in Charleston, South Carolina.  In light of the special 
regulatory notice requirements for sexual harassment/sexual 
assault, the RO should provide the veteran with proper VCAA 
notice for his claim.  

As to the claim for service connection for a testicular 
disorder, a medical examination is warranted to clarify the 
findings of the March 17, 1999, VA medical examination 
report.  In that medical report, the examiner found that the 
veteran had small epididymal cysts bilaterally.  While the 
examiner found that the veteran had bilateral epididymal 
cysts on the testes, the examiner did not offer an opinion on 
the nature and etiology of the cysts or the etiology of his 
testicular pain.  In addition, the examiner did not offer an 
opinion on whether the cysts were causally related to 
service.  A new VA examination is warranted to assess the 
relationship, if any, between the veteran's testicular 
condition and military service in light of all pertinent 
medical records.   

Further, the veteran was diagnosed with costochondritis at a 
March 1999 VA examination.  However, the examiner gave no 
opinion on whether the costochondritis is causally related to 
service.  In addition, the medical examination report 
indicated that the examiner did not review the veteran's 
claims file.  A VA examination is warranted to obtain an 
opinion on whether the veteran's costochondritis is causally 
related to service in light of the veteran's claims file.

 Accordingly, the case is REMANDED for the following action:
 
1.  The veteran must be sent proper VCAA 
notice for his claim for service 
connection for a psychiatric disability 
to include PTSD, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw 
discussed above.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  
Such notice must include the regulatory 
requirements for substantiating PTSD 
claims dealing with sexual harassment and 
sexual assault. 

2.  The veteran should be requested to 
provide as much information as possible 
to clarify the events of his claimed 
stressors.  The veteran should be 
informed of the importance of describing 
with as much specificity as possible the 
stressor events in order facilitate 
verification of the alleged in-service 
stressors.

3.  If, and only if, the veteran provides 
verifiable information on the stressful 
events, the RO should attempt to verify 
the alleged stressors.  

If, and only if, it is determined that 
one or more verified stressors exist, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  If 
another disability is diagnosed, the 
examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review.

4.  The RO should schedule the veteran 
for a medical examination to determine 
the nature and etiology of the veteran's 
costochondritis and his purported 
testicular disorder (to include the 
veteran's bilateral epididymal cysts and 
testicular pain).  If the examiner 
determines that the veteran is currently 
experiencing the said conditions, the 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not that the diagnosed disorder(s) are 
related to service.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Again, the veteran's claims file must be 
made available to and reviewed by the 
examiner.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).



The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


 

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



